637 So. 2d 489 (1994)
STATE of Louisiana
v.
Michael LEBLANC.
No. 94-K-0282.
Supreme Court of Louisiana.
June 3, 1994.
Granted in part; denied in part. The defendant's conviction for attempted second degree murder in violation of La.R.S. 14:27, 14:30.1, and sentence of 39 years at hard labor, are set aside. On the evidence at trial that the defendant shared in the proceeds and bragged about his participation in the offense, any rational trier of fact could have found that the defendant aided and abetted the commission of the armed robbery by the victim's disgruntled former employee, who cursed the victim over their past difficulties and then shot him in the stomach after taking his money. A rational trier of fact could not have found, however, that the defendant was a principal in the attempted murder of the victim. All persons concerned in the commission of attempted first or second degree murder must possess the specific intent to kill to be found guilty of the offense. La.R.S. 14:24; State v. McAllister, 366 So. 2d 1340 (La.1978); State v. Huizar, 414 So.2d *490 741 (La.1982). The defendant's presence on the scene in the get-away car and his sharing in the proceeds afterwards directly implicated him in the robbery but did not support a rational inference that he shared in the apparently spontaneous decision to kill the victim during the robbery. With respect to the defendant's conviction for armed robbery and his sentence of 99 years at hard labor, the application is denied.
LEMMON, J., dissents.
DENNIS, J., not on panel.